Citation Nr: 0908870	
Decision Date: 03/10/09    Archive Date: 03/17/09

DOCKET NO.  07-10 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a sinus disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1966 until 
March 1969.

This appeal to the Board of Veterans' Appeals (Board) is from 
a March 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In July 2008, in support of his claim, the Veteran testified 
at a hearing at the RO before the undersigned Veterans Law 
Judge (VLJ) of the Board -commonly referred to as a Travel 
Board hearing.

Because the claim must be further developed, the Board is 
remanding this case to the RO via the Appeals Management 
Center (AMC) in Washington, DC.


REMAND

Ultimately, the Veteran is seeking service connection for a 
sinus disorder of some sort, which, though not sinusitis, per 
se, nonetheless causes "difficulty breathing."

Service connection is granted if the evidence shows a current 
disability resulted from an injury or a disease that was 
incurred or aggravated during active military service.  38 
U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Service connection 
is established either by showing direct service incurrence or 
aggravation or by using applicable presumptions, if 
available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).  

The first and indeed perhaps most fundamental requirement for 
any service-connection claim is there must be competent 
evidence of current disability.  See Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992) (service connection presupposes a 
current diagnosis of the condition claimed, to at least 
confirm the Veteran has it, irrespective of any supplemental 
question of whether it is attributable to his military 
service).  

The Board sees the RO received the Veteran's original 
application for service connection for his sinus disorder in 
August 2005, on which he described his problem as a "sinus 
problem."  However, in its March 2006 rating decision, the 
RO denied his claim for service connection specifically for 
"sinusitis," citing a lack of a diagnosis of a sinus 
condition.  And, most recently, in its August 2007 
supplemental statement of the case (SSOC), the RO continued 
to deny his claim because he had "failed to provide any 
evidence showing treatment or diagnosis of sinusitis."

As previously stated, the Veteran originally filed his claim 
for a "sinus problem."  He did not specifically claim 
sinusitis, nor is he limited to sinusitis with respect to 
service connection for his sinus problem.  See EF v. 
Derwinski, 1 Vet App 324 (1991) (VA must consider all basis 
of entitlement reasonably raised by the record).  In order to 
establish his entitlement to service connection he need only 
provide competent evidence of a current sinus disorder of 
some sort, generally regardless of the specific diagnosis, 
and establish a relationship between that current disorder 
and his military service.  See Watson v. Brown, 4 Vet. App. 
309, 314 (1993) ("A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service.").  See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

Over time during the course of this appeal, the Veteran has 
referred to his sinus disorder in various ways in his 
correspondence - as sinus problems, sinusitis, etc.  And 
during his July 2008 hearing he said the condition, 
irrespective of the specific diagnosis, causes "difficulty 
breathing."  As a layman, he is not competent to provide any 
specific diagnosis requiring medical knowledge, without 
regard to how he describes his condition in layman's terms; 
that is, there must be competent medical evidence as to 
probative matters such as the diagnosis of a 
specific disability.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993) (where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical evidence do not constitute 
competent medical evidence); see Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992); Routen v. Brown, 10 Vet. App. 183, 
186 (1997) (a layperson is generally incapable of opining on 
matters requiring medical knowledge); and see also Bostain v. 
West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (a layperson without the 
appropriate medical training and expertise is not competent 
to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).

That said, the Veteran's medical records show he has had 
sinus difficulties diagnosed as various conditions, including 
allergic rhinitis and allergic pollinosis.  Although health 
care providers over time have differed with respect to the 
exact diagnosis or diagnoses, a private health care provider, 
G.L.G., O.D., most recently, in May 2006, diagnosed the 
Veteran with allergic pollinosis with an indication this 
condition involved being "allergic other allergens."  
Additionally, the Veteran's service treatment records (STRs) 
document that his sinus problems manifested during his 
military service, in November 1967, and he testified during 
his July 2008 hearing that his symptoms have continued since 
that time.  He is competent to provide evidence as to the 
observable symptoms relating to his disorder.  See Layno v. 
Brown, 6 Vet. App. 465, 469 (1994) (lay testimony is 
competent to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection").  Furthermore, a disorder may 
be service connected if the evidence of record reveals that 
the Veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated subsequent to 
service.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 
488, 494-97 (1997).  

And so, the Board finds there is competent medical evidence 
the Veteran has a sinus disorder and evidence suggesting this 
disorder may date back to his military service.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); and see 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

As already alluded to, the Veteran's STRs indicate that he 
presented for treatment relating to his sinuses in November 
1967.  At that time, the examiner diagnosed allergic 
rhinitis.  And the Veteran's more recent private medical 
records indicate that a private physician, Dr. G.L.G., has 
prescribed him Singulair, the packaging of which indicates it 
is for treatment of allergic rhinitis, the same condition 
treated and diagnosed in service, although Dr. G.L.G. 
diagnosed, instead, allergic pollinosis with the condition 
being "allergic other allergens."

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, VA must 
provide a VA medical examination when there is:  (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting 
during an applicable presumptive period for which the 
claimant qualifies, and (3) an indication the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for VA to make a decision on the 
claim.  

Here, there is competent evidence the Veteran has a current 
sinus disorder and/or persistent or recurrent symptoms 
relating thereto, an in-service incurrence of those symptoms, 
and an indication this disorder or persistent or recurrent 
symptoms may be associated with his service, but insufficient 
competent medical evidence on file for the VA to decide his 
claim.  Therefore, he should be scheduled for a 
VA examination to determine the nature and etiology of his 
sinus disorder.  See 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 
3.159(c)(4) (VA has an affirmative duty to obtain an 
examination of the claimant at Department health-care 
facilities if the evidence of record does not contain 
adequate evidence to decide a claim).



Accordingly, this case is REMANDED for the following 
additional development and consideration:

1.  Schedule the Veteran for a VA 
compensation examination to obtain a 
medical opinion regarding the nature and 
etiology of his sinus disorder, 
specifically clarifying the diagnosis and 
indicating whether it is at least as 
likely as not the currently diagnosed 
condition is attributable to his military 
service.  In making this important 
determination, consider the type of 
symptoms the Veteran experienced while in 
service, including in November 1967, not 
just the resulting diagnosis, 
in ascertaining whether the current sinus 
disorder is related to his military 
service.

The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find 
against it.

The examiner should discuss the rationale 
of the opinion, whether favorable or 
unfavorable.

The claims file, including a complete 
copy of this remand, must be made 
available to the examiner for review of 
the Veteran's pertinent medical and other 
history.  

Advise the Veteran that failure to report 
for his scheduled VA examination, without 
good cause, may have adverse consequences 
on his claim.  

2.  Then readjudicate the claim for 
service condition for a sinus disorder 
(not limited to sinusitis) in light of 
any additional evidence.  If the 
disposition remains unfavorable, send the 
Veteran another SSOC and give him an 
opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration of this 
claim.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



